t c summary opinion united_states tax_court mark lavern and sheryl l squier petitioners v commissioner of internal revenue respondent docket no 2896-07s filed date mark lavern and sheryl l squier pro sese h elizabeth downs for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on respondent’s motion for summary_judgment pursuant to rule unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after a concession respondent’s motion for summary_judgment raises the following issues whether petitioners underreported income and overstated deductions for and with respect to their nail kit business and whether petitioner husband is liable for the fraud_penalty under sec_6663 for the years at issue background petitioners resided in oklahoma when they filed their petition petitioners are deemed to have admitted under rule c the following facts mark lavern squier petitioner is a former internal_revenue_service irs employee and was employed in oklahoma city oklahoma during the years in issue and until date during and petitioners operated a business under the name of nails by ruby crystal the business sold nail kits consisting of various applications for fingernails and a carpet cleaning solution they made their sales generally from booths they set up at public events and at shopping malls both petitioners participated in selling the products however petitioner was responsible for all other aspects of conducting the business including purchasing inventory recordkeeping and banking petitioner prepared their joint federal_income_tax returns for and petitioner prepared the returns by hand at home and brought them to the oklahoma city irs office where he electronically filed the returns respondent selected petitioners’ and joint federal_income_tax returns for review with respect to the nail kit business petitioner failed to report income accurately on schedule c profit or loss from business as follows petitioner reported schedule c income of dollar_figure dollar_figure and dollar_figure for and respectively using a bank_deposits analysis the irs determined the correct income was dollar_figure dollar_figure and dollar_figure for and petitioner fraudulently with an intent to evade tax omitted income of dollar_figure dollar_figure and dollar_figure for and respectively regarding schedule c cost_of_goods_sold petitioner reported dollar_figure dollar_figure and dollar_figure for and when the correct amounts were dollar_figure dollar_figure and dollar_figure respectively petitioner overstated cost_of_goods_sold by dollar_figure dollar_figure and dollar_figure for the years at issue additionally petitioner fraudulently with an intent to evade tax claimed false schedule c deductions for the years as follows petitioner overstated car and truck expenses by dollar_figure dollar_figure and dollar_figure by claiming deductions of dollar_figure dollar_figure and dollar_figure when the correct amounts were dollar_figure dollar_figure and dollar_figure for and respectively petitioner overstated travel_expenses by dollar_figure dollar_figure and dollar_figure by claiming deductions of dollar_figure dollar_figure and dollar_figure when the correct amounts were dollar_figure dollar_figure and dollar_figure for and respectively petitioner overstated other expenses by dollar_figure dollar_figure and dollar_figure by claiming deductions of dollar_figure dollar_figure and dollar_figure when the correct amounts were dollar_figure dollar_figure and dollar_figure for and respectively respondent determined petitioners are entitled to meals and entertainment deductions of dollar_figure for each year at issue and a commissions and fees deduction of dollar_figure for as a result of petitioner’s understatements of income and overstatements of deductions petitioner substantially underreported the business’s profits by dollar_figure dollar_figure and dollar_figure for and respectively in an attempt to hide the true income from the irs petitioner used his home copier to alter the business’s bank account statements for february march april september october november and date petitioner submitted the fraudulent altered documents to the irs examiner during the audit moreover petitioner failed to keep adequate books_and_records for the business for the years at issue petitioner later admitted to other irs agents that he altered the bank documents respondent’s adjustments caused mathematical increases to petitioners’ self-employment_tax for each year which in turn increased petitioners’ self-employment adjustments on page of their joint form sec_1040 u s individual_income_tax_return additionally respondent increased petitioners’ total income for by dollar_figure to include a state_income_tax refund that petitioner had omitted in summary the adjustments caused increases to petitioners’ joint federal_income_tax liabilities by dollar_figure dollar_figure and dollar_figure for and respectively petitioner had reported dollar_figure dollar_figure and dollar_figure when the correct_tax liabilities were dollar_figure dollar_figure and dollar_figure respectively for and respondent issued separate notices of deficiency dated date to each petitioner but confusingly addressed each separate notice in petitioners’ joint names the difference between the two notices was that with respect to petitioner respondent determined fraud penalties under sec_6663 while with respect to petitioner wife respondent determined accuracy- related penalties under sec_6662 as follows year joint deficiency dollar_figure big_number big_number fraud_penalty sec_6663 dollar_figure dollar_figure dollar_figure accuracy- related pen sec_6662 dollar_figure dollar_figure dollar_figure petitioners timely petitioned the court and attached the notice_of_deficiency addressed jointly to petitioners but which respondent intended separately for each petitioner in paragraph of the petition petitioner set forth the following reasons he believes they are entitled to relief i was not allowed sufficient business deductions i believe i should receive a deduction in deficiency i can provide proof sic that the amount of business_expenses i was allowed was far less than was actually incurred also i was assessed a fraud_penalty of all three years but should only have fraud_penalty for one year respondent filed an answer on date setting forth affirmative allegations in subparagraphs a through ee inclusive of paragraph of the answer petitioners failed to file a reply to respondent’s answer in a letter dated date respondent informed petitioners that rule a required a response from petitioners to the affirmative allegations before date or respondent would file a motion for entry of an order that the undenied allegations in the answer be deemed admitted if petitioners made no response petitioners did not file a response in accordance with rule a on date respondent filed a motion for entry of order that undenied allegations in the answer be deemed admitted pursuant to rule c additionally on date the clerk of the court served petitioners with a notice of filing of the motion for order under rule in the second paragraph of the notice the clerk informed petitioners that if they filed a reply as required by rule a and b on or before date respondent’s motion would be denied but if not the court would grant respondent’s motion and deem admitted the affirmative allegations petitioners failed to file a reply and on date the court granted the motion in a notice dated date the clerk served the parties with a notice setting case for trial at a session beginning on date in oklahoma city oklahoma subsequently on date respondent filed the motion for summary_judgment in the motion because of the confusion respondent caused by the joint names on the notices respondent conceded the sec_6662 accuracy-related_penalties as to petitioner wife the court ordered that petitioners file a written response on or before date because petitioners failed to file a written response the court set respondent’s motion for summary_judgment for hearing at the oklahoma city oklahoma trial session beginning on date thus affording petitioners an opportunity to be heard when the case was called from the calendar on date there was no appearance by or on behalf of petitioners respondent’s counsel appeared and was heard the court took respondent’s motion for summary_judgment under advisement discussion the first issue for decision is whether we should grant respondent’s motion for summary_judgment as to the deficiencies for the years in issue when the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary and potentially expensive trial fla peach corp v commissioner 90_tc_678 summary_judgment is appropriate when no genuine issue exists as to any material fact and when the court may render a decision as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the party moving for summary_judgment in this instance respondent bears the burden of showing that no genuine issue exists as to any material fact and the court will draw factual inferences in the manner most favorable to the party opposing summary_judgment here petitioners new millennium trading l l c v commissioner t c __ __ slip op pincite respondent’s bank_deposits analysis presents prima facie evidence of income see 87_tc_74 respondent further supports his motion for summary_judgment with petitioners’ failure to answer the affirmative allegations in the answer respondent alleged that petitioners fraudulently understated income and overstated deductions with respect to the nail kit business because petitioners failed to deny or object to these allegations and because respondent timely moved for their admission the undenied affirmative allegations are deemed admitted under rule c it is well settled that facts deemed admitted under rule c are considered conclusively established even where the commissioner bears the burden_of_proof 85_tc_267 therefore we find the admissions are adequate to support respondent’s burden of proving no genuine issue of material fact exists as to the deficiency determinations accordingly as a matter of law respondent is entitled to summary adjudication with regard to the deficiencies for the years at issue the second issue is whether we should grant respondent’s motion for summary_judgment as to the sec_6663 civil_fraud penalties sec_6663 imposes a penalty equal to percent of the portion of any underpayment attributable to fraud the commissioner bears the burden of proving by clear_and_convincing evidence that an underpayment exists and that some portion of the underpayment for each year is due to fraud with the intent to evade tax sec_7454 rule b 94_tc_654 see also sec_7491 fraud is an actual wrongdoing with an intent to evade a tax believed to be owing marshall v commissioner supra pincite- fraud is never presumed and must be established by independent evidence of fraudulent intent 92_tc_661 accordingly the existence of fraud is a question of facts and circumstances that a court must consider on the basis of an examination of the entire record and the taxpayer’s entire course of conduct petzoldt v commissioner supra pincite including the taxpayer’s background education and experience 99_tc_202 the commissioner’s burden of proving fraud may be met with facts deemed admitted pursuant to rule c 77_tc_334 because fraud can seldom be established by direct proof the requisite intent may be inferred from any conduct the likely effect of which would be to conceal mislead or otherwise prevent the collection_of_taxes the taxpayer knew or believed he owed 317_us_492 80_tc_1111 courts have developed several objective badges_of_fraud including understatement of income inadequate records failing to file tax returns providing implausible or inconsistent explanations of behavior concealment of assets failing to cooperate with taxing authorities filing false forms w-4 employee’s withholding allowance certificate failing to make estimated_tax payments dealing in cash engaging in a pattern of behavior that indicates an intent to mislead and filing false documents niedringhaus v commissioner supra pincite no single factor is necessarily sufficient to establish fraud however a combination of several of these factors may be persuasive evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 petitioners’ deemed admissions of facts evidenced numerous badges_of_fraud petitioner fraudulently understated income and overstated deductions for all years at issue with respect to the nail kit business he failed to maintain adequate_records for all years he used his home copier to alter bank statements which he provided to the irs in an attempt to evade tax he failed to cooperate with respondent and was nonresponsive throughout the litigation failing even to appear at his own hearing and he possessed greater than average knowledge of the requirements of the internal_revenue_code because of his years of employment with the irs the facts deemed admitted under rule c amply satisfy respondent’s burden_of_proof see doncaster v commissioner supra pincite we are convinced that the totality of the evidence establishes the existence of fraud under sec_6663 for and accordingly because there are no material facts in dispute and because respondent has satisfied the burden_of_proof we grant respondent’s motion for summary_judgment with respect to the fraud penalties for all years at issue to reflect our disposition of the issues an appropriate order and decision will be entered for respondent
